Name: 86/98/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 3 March 1986 on the uniform application of the customs nomenclature with regard to products falling within the province of the ECSC Treaty
 Type: Decision
 Subject Matter: tariff policy;  European Union law
 Date Published: 1986-03-26

 Avis juridique important|41986D009886/98/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 3 March 1986 on the uniform application of the customs nomenclature with regard to products falling within the province of the ECSC Treaty Official Journal L 081 , 26/03/1986 P. 0029 - 0029 Finnish special edition: Chapter 2 Volume 4 P. 0108 Swedish special edition: Chapter 2 Volume 4 P. 0108 *****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 3 March 1986 on the uniform application of the customs nomenclature with regard to products falling within the province of the ECSC Treaty (86/98/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas for the sake of simplicity and uniformity, and in order to ensure uniform application of the customs nomenclature, means should be established whereby those products falling within the province of the ECSC Treaty should be subject to the same provisions as the products falling within the province of the EEC Treaty, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The Community provisions to ensure the uniform application of the nomenclature of the Common Customs Tariff shall apply to the products falling within the province of the ECSC Treaty. Article 2 Member States shall take the measures necessary to implement this Decision. Done at Brussels, 3 March 1986. The President W.F. van EEKELEM